Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Group I (claims 1, 3-10, and 12-13, directed to the anti-hlL-2 antibody or antigen-binding fragment thereof comprising: a heavy-chain variable region of SEQ ID NO: 32 and a light-chain variable region of SEQ ID NO: 30 (which corresponds to hnTCB2 clones, VH1+VH2) in the reply filed on 3/25/2021 is acknowledged.
	In an interview with the Examiner on 4/28/2021, authorization was obtained from Attorney Mih Suhn Koh, to cancel claims 12-29, rendering traversal of the restriction requirement moot.
	Amended claims 1, 3-4, (3/25/2021), and previously presented claims 5-11, are under consideration by the Examiner in the instant application.
	Claim 2 has been canceled.
Information Disclosure Statement: 
3.	The information disclosure statements filed on 4/29/2021, and 11/22/2019 have been received and comply with the provisions of 37 CFR §1.97 and §1.98. Signed and dated copies of the PTO-1449 forms are attached herewith.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach 
4.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Mih Suhn Koh on 4/28/2021.

5.	The application has been amended as follows:

IN THE CLAIMS:
	Cancel claims 12-29 without prejudice.

6.	Claims 1, and 3-11, are allowable.

7.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest an anti-hIL-2 antibody or antigen-binding fragment thereof, which binds specifically to human interleukin-2 (hIL-2), and inhibits the binding of the hIL-2 to CD25, wherein the anti-hIL-2 antibody or antigen-binding fragment thereof comprises:

a light-chain variable region comprising a light-chain CDR1 comprising the amino acid sequence of SEQ ID NO: 14, a light-chain CDR2 comprising the amino acid sequence of SEQ ID NO: 15, and a light-chain CDR3 comprising the amino acid sequence of SEQ ID NO: 16.
The monoclonal antibody recited in the claims is free of the prior art by virtue of its amino acid sequence. Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the claimed antibody is useful in the treatment of cancer.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646